703 F. Supp. 1054 (1988)
The SAVINGS BANK OF ROCKLAND COUNTY, Plaintiff,
v.
The FEDERAL DEPOSIT INSURANCE CORPORATION, as Receiver of Peoples National Bank of Rockland County, Defendant.
86 Civ. 5791 (RWS).
United States District Court, S.D. New York.
July 25, 1988.

ORDER
SWEET, District Judge.
This cause having come on to be heard on plaintiff and defendant's motion for an order, pursuant to Rule 60(b), Fed.R.Civ.P., vacating the opinion, heretofore made herein, dated August 7, 1987, written by the Honorable Robert W. Sweet and the judgment, heretofore made and entered herein on September 18, 1987; after hearing the argument of counsel, and after due deliberation, it is hereby
ORDERED, ADJUDGED AND DECREED that the motion be and the same hereby is granted; and it is
FURTHER ORDERED, ADJUDGED AND DECREED that the opinion heretofore made herein, dated August 7, 1987, written by the Honorable Robert W. Sweet, be and the same hereby is vacated; and it is
FURTHER ORDERED, ADJUDGED AND DECREED that the judgment heretofore made and entered herein on September 18, 1987, be and the same hereby is vacated.